IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     2022-NCCOA-337

                                      No. COA21-415

                                     Filed 17 May 2022

     Mecklenburg County, No. 20 CVS 5985

     MICHAEL LAKINS, Plaintiff,

                 v.

     THE WESTERN NORTH CAROLINA CONFERENCE OF THE UNITED
     METHODIST CHURCH (a/k/a WESTERN NORTH CAROLINA CONFERENCE);
     and THE CHILDREN’S HOME, INCORPORATED (a/k/a THE CHILDREN’S
     HOME, a/k/a THE CROSSNORE SCHOOL & CHILDREN’S HOME, a/k/a
     CROSSNORE CHILDREN’S HOME), Defendants.


           Appeal by defendants, by writ of certiorari, from order entered 22 March 2021

     by Judge Lisa C. Bell in Mecklenburg County Superior Court. Heard in the Court of

     Appeals 9 February 2022.


           Janet Janet & Suggs, LLC, by Richard Serbin and Matthew White, for plaintiff-
           appellee.

           Ogletree, Deakins, Nash, Smoak & Stewart, P.C., by Kelly S. Hughes, and
           Ashley P. Cuttino, pro hac vice, for defendant-appellant The Western North
           Carolina Conference of the United Methodist Church (a/k/a Western North
           Carolina Conference).

           Nelson Mullins Riley & Scarborough LLP, by Lorin J. Lapidus, G. Gray Wilson,
           and D. Martin Warf, for defendant-appellant The Children’s Home,
           Incorporated (a/k/a The Children’s Home, a/k/a The Crossnore School &
           Children’s Home, a/k/a Crossnore Children’s Home).


           ZACHARY, Judge.


¶1         Defendants The Western North Carolina Conference of the United Methodist
           LAKINS V. THE WESTERN N.C. CONF. OF THE UNITED METHODIST CHURCH

                                         2022-NCCOA-337

                                        Opinion of the Court



     Church (“UMC”) and The Children’s Home, Incorporated (“TCH”) appeal from the

     trial court’s order granting Plaintiff Michael Lakins’s motion to transfer Defendants’

     motions to dismiss, which raised constitutional challenges to a portion of the Sexual

     Assault Fast Reporting and Enforcement Act, to a three-judge panel of the Wake

     County Superior Court pursuant to N.C. Gen. Stat. §§ 1-267.1(a1), 1-81.1(a1), and

     1A-1, Rule 42(b)(4) (2021) (collectively, the “three-judge panel provisions”). After

     careful review, we vacate and remand to the trial court for further proceedings.

                                          Background

¶2         The Sexual Assault Fast Reporting and Enforcement Act (“the Act”) was

     enacted in 2019 to “strengthen and modernize” our sexual assault laws. See An Act

     to Protect Children from Sexual Abuse and to Strengthen and Modernize Sexual

     Assault Laws, S.L. 2019-245, 2019 N.C. Sess. Laws 1231. Among other revisions, the

     Act extended to ten years the statute of limitations for a civil action based on sexual

     abuse suffered while a minor. Id. § 4.1, 2019 N.C. Sess. Laws at 1234; see N.C. Gen.

     Stat. §§ 1-17(d), 1-52(16). Further, it provided that “a plaintiff may file a civil action

     within two years of the date of a criminal conviction for a related felony sexual offense

     against a defendant for claims related to sexual abuse suffered while the plaintiff was

     under 18 years of age.” S.L. 2019-245, § 4.1, 2019 N.C. Sess. Laws at 1234; see N.C.

     Gen. Stat. § 1-17(e). The Act also contained a provision, effective from 1 January 2020

     to 31 December 2021, that revived “any civil action for child sexual abuse otherwise
           LAKINS V. THE WESTERN N.C. CONF. OF THE UNITED METHODIST CHURCH

                                        2022-NCCOA-337

                                       Opinion of the Court



     time-barred under G.S. 1-52 as it existed immediately before” the Act’s passage. See

     S.L. 2019-245, § 4.2(b), 2019 N.C. Sess. Laws at 1235 (the “revival section”).

¶3         On 15 April 2020, Plaintiff filed a complaint against UMC and TCH, an

     orphanage that Plaintiff alleged in his complaint was opened and operated by UMC.

     Plaintiff sought damages for injuries resulting from sexual abuse by his “house

     parents,” which allegedly occurred at TCH when Plaintiff was a minor in the 1970s

     and residing at the orphanage. In his complaint, Plaintiff asserted claims for

     negligence; negligent hiring, retention, and supervision; breach of fiduciary duty; and

     constructive fraud. Plaintiff also maintained that his otherwise time-barred claims

     were revived by the Act.

¶4         Defendants UMC and TCH filed their respective motions to dismiss pursuant

     to Rule 12(b)(6) of the North Carolina Rules of Civil Procedure on 26 and 30 June

     2020, challenging, inter alia, the constitutionality of the Act’s revival section as

     applied to Defendants. UMC further asserted that the claims should be dismissed

     pursuant to Rule 12(b)(1) for lack of subject-matter jurisdiction.

¶5         On 15 December 2020, Plaintiff filed a motion to transfer Defendants’ motions

     to dismiss challenging the Act’s constitutionality to a three-judge panel of the Wake

     County Superior Court, pursuant to the three-judge panel provisions. On 22 February

     2021, Plaintiff’s motion to transfer came on for hearing in Mecklenburg County

     Superior Court. On 22 March 2021, the trial court entered an order granting
            LAKINS V. THE WESTERN N.C. CONF. OF THE UNITED METHODIST CHURCH

                                           2022-NCCOA-337

                                          Opinion of the Court



     Plaintiff’s motion to transfer, determining that “[t]he constitutional challenges

     contained in [D]efendants[’] respective motions to dismiss under Rule 12(b)(6) raise

     facial challenges” to the constitutionality of the Act. The trial court declined to rule

     on Defendants’ remaining unnoticed and unscheduled Rule 12(b)(6) motions and

     UMC’s unnoticed and unscheduled Rule 12(b)(1) motion, and ordered “a stay of these

     proceedings pending a ruling from the three-judge panel.” Defendants timely filed

     notices of appeal.

                                 Grounds for Appellate Review

¶6          As a preliminary matter, we address this Court’s jurisdiction to review

     Defendants’ appeals of the trial court’s order granting Plaintiff’s motion to transfer.

     Plaintiff maintains that Defendants’ appeals should be dismissed as interlocutory.

     Defendants concede that the appeals are interlocutory, but each initially contended

     that the trial court’s order affected substantial rights and therefore was immediately

     appealable.1 In the event that this Court determines that the trial court’s orders do

     not affect a substantial right, Defendants have filed separate petitions for writ of




            1  As discussed below, during the pendency of this case, this Court addressed the
     substantial right that TCH initially alleged was affected by the trial court’s order in Cryan
     v. National Council of Young Men’s Christian Association of the United States of America,
     2021-NCCOA-612, ¶ 16. TCH candidly admitted in its reply to Plaintiff’s motion to dismiss
     this appeal that Cryan “foreclosed” its substantial right argument. Accordingly, TCH now
     relies upon its petition for writ of certiorari as its sole avenue for invoking this Court’s
     jurisdiction.
             LAKINS V. THE WESTERN N.C. CONF. OF THE UNITED METHODIST CHURCH

                                          2022-NCCOA-337

                                         Opinion of the Court



     certiorari, asking this Court to assert jurisdiction and address the merits of their

     arguments.

        I.      Interlocutory Appeals

¶7           Generally, this Court only hears appeals from final judgments. See N.C. Gen.

     Stat. § 7A-27(b)(1)–(2). “A final judgment is one which disposes of the cause as to all

     the parties, leaving nothing to be judicially determined between them in the trial

     court.” Veazey v. City of Durham, 231 N.C. 357, 361–62, 57 S.E.2d 377, 381, reh’g

     denied, 232 N.C. 744, 59 S.E.2d 429 (1950). By contrast, “[a]n interlocutory order is

     one made during the pendency of an action, which does not dispose of the case, but

     leaves it for further action by the trial court in order to settle and determine the entire

     controversy.” Id. at 362, 57 S.E.2d at 381. Because an interlocutory order is not yet

     final, with few exceptions, “no appeal lies to an appellate court from an interlocutory

     order or ruling of the trial judge[.]” N.C. Consumers Power v. Duke Power Co., 285

     N.C. 434, 437, 206 S.E.2d 178, 181 (1974).

¶8           Nonetheless, an interlocutory order may be immediately appealed if “the trial

     court certifies, pursuant to N.C.G.S. § 1A-1, Rule 54(b), that there is no just reason

     for delay of the appeal[,]” Turner v. Hammocks Beach Corp., 363 N.C. 555, 558, 681

     S.E.2d 770, 773 (2009), or if “the order affects some substantial right and will work

     injury to [the] appellant if not corrected before appeal from final judgment[,]”

     Goldston v. Am. Motors Corp., 326 N.C. 723, 726, 392 S.E.2d 735, 736 (1990) (citation
             LAKINS V. THE WESTERN N.C. CONF. OF THE UNITED METHODIST CHURCH

                                          2022-NCCOA-337

                                         Opinion of the Court



       omitted); accord N.C. Gen. Stat. §§ 1-277(b), 7A-27(b)(3)(a). Our Supreme Court has

       defined a “substantial right” as “a legal right affecting or involving a matter of

       substance as distinguished from matters of form: a right materially affecting those

       interests which a man is entitled to have preserved and protected by law: a material

       right.” Oestreicher v. Am. Nat’l Stores Inc., 290 N.C. 118, 130, 225 S.E.2d 797, 805

       (1976) (citation omitted). The burden is on the appellant to affirmatively establish

       this Court’s jurisdiction to accept an interlocutory appeal. Jeffreys v. Raleigh Oaks

       Joint Venture, 115 N.C. App. 377, 379, 444 S.E.2d 252, 253 (1994).

¶9           In the instant case, the trial court did not certify for immediate appellate

       review the order granting Plaintiff’s motion to transfer, pursuant to Rule 54(b). See

       Turner, 363 N.C. at 558, 681 S.E.2d at 773. Nevertheless, Defendants initially argued

       that the interlocutory order from which they appeal affects a substantial right and

       should be immediately reviewed.

¶ 10         Originally, both Defendants contended that the trial court’s order affected

       their substantial right to have the case heard in the proper venue. However, as TCH

       promptly acknowledged in its reply to Plaintiff’s motion to dismiss this appeal as

       interlocutory, this Court recently addressed the issue of whether the transfer of a

       motion to dismiss to a three-judge panel of Wake County Superior Court implicated

       a substantial right. Cryan, 2021-NCCOA-612, ¶ 16.
             LAKINS V. THE WESTERN N.C. CONF. OF THE UNITED METHODIST CHURCH

                                          2022-NCCOA-337

                                         Opinion of the Court



¶ 11         In Cryan, the defendant argued that appellate jurisdiction was proper in this

       Court because the trial court’s order changed the venue of the case, thereby affecting

       a substantial right. Id. ¶ 10. Although the defendant was “correct in its contention

       that the right to venue established by statute is a substantial right[,]” the Cryan

       Court concluded that an order transferring a defendant’s motion to dismiss to a three-

       judge panel of the Wake County Superior Court does “not grant, deny, change, or

       otherwise affect venue, and therefore d[oes] not affect a substantial right.” Id. ¶ 13.

       Thus, in the instant case, Defendants’ argument to the contrary is unavailing.

¶ 12         UMC presents an alternative substantial-right argument: UMC posits that the

       trial court effectively denied its Rule 12(b)(1) motion by holding the motion in

       abeyance, thus threatening UMC’s First Amendment right to immunity “from judicial

       meddling in ecclesiastical disputes” and warranting immediate appeal as a matter of

       subject-matter jurisdiction.

¶ 13         Indeed, there are numerous appellate decisions holding that, although

       interlocutory, the denial of a Rule 12(b)(1) motion to dismiss grounded in the

       ecclesiastical-entanglement doctrine is immediately appealable. See, e.g., Harris v.

       Matthews, 361 N.C. 265, 271, 643 S.E.2d 566, 570 (2007); Doe v. Diocese of Raleigh,

       242 N.C. App. 42, 46–47, 776 S.E.2d 29, 34 (2015). However, unlike those cases, in

       the present case the trial court has not yet ruled on whether the ecclesiastical-

       entanglement doctrine provides UMC with immunity from this suit; UMC’s Rule
                LAKINS V. THE WESTERN N.C. CONF. OF THE UNITED METHODIST CHURCH

                                             2022-NCCOA-337

                                            Opinion of the Court



       12(b)(1) motion remains pending. See N.C.R. App. P. 10(a)(1) (“It is . . . necessary for

       the complaining party to obtain a ruling upon the party’s request, objection, or

       motion” in order to preserve an issue for appellate review.). Thus, the ecclesiastical-

       entanglement doctrine cannot provide the basis for the substantial right needed to

       confer jurisdiction upon this Court to enable our review of UMC’s interlocutory

       appeal.

¶ 14            Accordingly, and consistent with our precedent, we allow Plaintiff’s motion to

       dismiss this appeal. However, this does not end our inquiry. We now turn to

       Defendants’ petitions for writ of certiorari requesting review of the trial court’s order.

          II.      Petitions for Writ of Certiorari

¶ 15            In their petitions, Defendants maintain that the trial court erred in finding

       that their motions to dismiss challenged the facial validity of the Act, prompting an

       erroneous decision to transfer to a three-judge panel; hence, it is proper and in the

       interest of justice for this Court to issue a writ of certiorari. For the reasons explained

       below, we allow Defendants’ petitions for writ of certiorari to permit review of

       Defendants’ arguments.

¶ 16            Pursuant to Rule 21(a)(1) of the North Carolina Rules of Appellate Procedure,

       this Court may in its discretion issue a writ of certiorari “in appropriate

       circumstances . . . to permit review of the judgments and orders of trial tribunals . . .

       when no right of appeal from an interlocutory order exists[.]” N.C.R. App. P. 21(a)(1).
               LAKINS V. THE WESTERN N.C. CONF. OF THE UNITED METHODIST CHURCH

                                           2022-NCCOA-337

                                          Opinion of the Court



       Such “appropriate circumstances” exist when “review will serve the expeditious

       administration of justice or some other exigent purpose.” Amey v. Amey, 71 N.C. App.

       76, 79, 321 S.E.2d 458, 460 (1984) (citation omitted). Further, the writ of certiorari

       “is a discretionary writ, to be issued only for good and sufficient cause shown.” State

       v. Grundler, 251 N.C. 177, 189, 111 S.E.2d 1, 9 (1959), cert. denied, 362 U.S. 917, 4 L.

       Ed. 2d 738 (1960). “A petition for the writ must show merit or that error was probably

       committed below.” Id.

¶ 17           For the reasons that follow, we conclude that Defendants’ appeals present the

       appropriate circumstances contemplated by Rule 21(a)(1), and that Defendants have

       shown the requisite “good and sufficient cause” for this Court to issue the writ. Id.

       Thus, in our discretion, we allow Defendants’ petitions for writ of certiorari pursuant

       to Rule 21(a)(1), and proceed to the merits of their appeals.

                                             Discussion

¶ 18           On appeal, Defendants argue that the trial court erred by concluding that they

       raised facial constitutional challenges to the Act. UMC further argues that the trial

       court erred by granting Plaintiff’s motion to transfer prior to hearing UMC’s Rule

       12(b)(1) motion to dismiss for lack of subject-matter jurisdiction.

          I.      Standard of Review

¶ 19           Under the three-judge panel provisions, when a party properly advances a

       facial challenge to the constitutionality of a statute, the trial court lacks jurisdiction
                LAKINS V. THE WESTERN N.C. CONF. OF THE UNITED METHODIST CHURCH

                                           2022-NCCOA-337

                                          Opinion of the Court



       to rule on the facial challenge “because sole jurisdiction to decide that matter resides

       with the Superior Court of Wake County, and the matter is required to be heard and

       determined by a three-judge panel of the Superior Court of Wake County,” as

       provided by N.C. Gen. Stat. § 1-267.1(b2). Holdstock v. Duke Univ. Health Sys., Inc.,

       270 N.C. App. 267, 281, 841 S.E.2d 307, 317 (2020) (citation and internal quotation

       marks omitted). The trial court’s order thus raises issues concerning subject-matter

       jurisdiction and statutory construction, each of which this Court reviews de novo.

       McKoy v. McKoy, 202 N.C. App. 509, 511, 689 S.E.2d 590, 592 (2010). When

       conducting de novo review, the appellate court “considers the matter anew and freely

       substitutes its own judgment for that of the lower tribunal.” Craig v. New Hanover

       Cty. Bd. of Educ., 363 N.C. 334, 337, 678 S.E.2d 351, 354 (2009) (citation and internal

       quotation marks omitted).

          II.      The Three-Judge Panel Provisions

¶ 20            The three-judge panel provisions create special procedures for hearing facial

       challenges to the constitutionality of certain acts of our General Assembly.

¶ 21            Section 1-267.1(a1) provides that, except for actions challenging an act that

       apportions or redistricts state legislative or congressional districts, “any facial

       challenge to the validity of an act of the General Assembly shall be transferred

       pursuant to G.S. 1A-1, Rule 42(b)(4), to the Superior Court of Wake County and shall

       be heard and determined by a three-judge panel of” that court. N.C. Gen. Stat. § 1-
               LAKINS V. THE WESTERN N.C. CONF. OF THE UNITED METHODIST CHURCH

                                            2022-NCCOA-337

                                           Opinion of the Court



       267.1(a1). Section 1-81.1(a1) similarly provides that venue for such facial challenges

       “lies exclusively with the Wake County Superior Court” in accordance with §§ 1-

       267.1(a1) and 1A-1, Rule 42(b)(4). Id. § 1-81.1(a1).

¶ 22           Rule 42(b)(4)—which “is written in such a manner that not all its requirements

       are clear on a first reading[,]” Holdstock, 270 N.C. App. at 272, 841 S.E.2d at 312—

       sets forth the procedural requirements for the transfer of a facial challenge to an act

       of the General Assembly to a three-judge panel. Rule 42(b)(4) provides, in pertinent

       part:

                     Pursuant to G.S. 1-267.1, any facial challenge to the
                     validity of an act of the General Assembly . . . shall be heard
                     by a three-judge panel in the Superior Court of Wake
                     County if a claimant raises such a challenge in the
                     claimant’s complaint or amended complaint in any court in
                     this State, or if such a challenge is raised by the defendant
                     in the defendant’s answer, responsive pleading, or within
                     30 days of filing the defendant’s answer or responsive
                     pleading. In that event, the court shall, on its own motion,
                     transfer that portion of the action challenging the validity
                     of the act of the General Assembly to the Superior Court of
                     Wake County for resolution by a three-judge panel if, after
                     all other matters in the action have been resolved, a
                     determination as to the facial validity of an act of the
                     General Assembly must be made in order to completely
                     resolve any matters in the case. The court in which the
                     action originated shall maintain jurisdiction over all
                     matters other than the challenge to the act’s facial validity.
                     For a motion filed under Rule 11 or Rule 12(b)(1) through
                     (7), the original court shall rule on the motion, however, it
                     may decline to rule on a motion that is based solely upon
                     Rule 12(b)(6). If the original court declines to rule on a Rule
                     12(b)(6) motion, the motion shall be decided by the three-
             LAKINS V. THE WESTERN N.C. CONF. OF THE UNITED METHODIST CHURCH

                                           2022-NCCOA-337

                                          Opinion of the Court



                    judge panel. The original court shall stay all matters that
                    are contingent upon the outcome of the challenge to the
                    act’s facial validity pending a ruling on that challenge and
                    until all appeal rights are exhausted.

       N.C. Gen. Stat. § 1A-1, Rule 42(b)(4).

          III.   Facial or As-Applied Challenge

¶ 23         Prior to invoking the three-judge panel provisions, “it is the duty of the trial

       court to first determine whether [the party] raised a facial challenge” to the validity

       of a statute in accordance with Rule 42(b)(4). Holdstock, 270 N.C. App. at 281, 841

       S.E.2d at 317 (internal quotation marks omitted). “A facial challenge is an attack on

       a statute itself as opposed to a particular application.” Id. at 272, 841 S.E.2d at 311

       (quoting City of Los Angeles v. Patel, 576 U.S. 409, 415, 192 L. Ed. 2d 435, 443 (2015)).

       “[A]n as-applied challenge represents a [party]’s protest against how a statute was

       applied in the particular context in which [the party] acted or proposed to act, while

       a facial challenge represents a [party]’s contention that a statute is incapable of

       constitutional application in any context.” LeTendre v. Currituck Cty., 259 N.C. App.

       512, 534, 817 S.E.2d 73, 89 (2018), appeal dismissed, supersedeas and disc. review

       denied, 372 N.C. 54, 822 S.E.2d 641 (2019).

¶ 24         On appeal, Defendants argue that the trial court erred by concluding that they

       raised facial, rather than as-applied, challenges to the constitutionality of the Act in

       their motions to dismiss. For example, UMC alleged, in pertinent part:
             LAKINS V. THE WESTERN N.C. CONF. OF THE UNITED METHODIST CHURCH

                                           2022-NCCOA-337

                                         Opinion of the Court



                           1.    Plaintiff’s claims are time-barred. While he
                       alleges that this is a revival action brought pursuant to
                       [the Act], the Act does not salvage Plaintiff’s untimely
                       claims. The Act impermissibly amends preexisting (and
                       expired) limitations and repose periods. See N.C. Gen.
                       Stat. §§ 1-17(e), 1-52(5), (16), and (19), and 1-56 (2019).
                       As such, these sections of the Act should be declared
                       unconstitutional as applied to [UMC] under the facts as
                       alleged in this case, and . . . Plaintiff’s claims should be
                       dismissed pursuant to Rule 12(b)(6) as barred under the
                       statutes of limitations and repose.

                          2.      The plain language of the statutory
                       amendments establishes that the Act reopens any
                       statutes of limitations or repose to bring claims against
                       the alleged abusers only for the assault and abuse, and
                       not against third parties for ancillary claims, and so
                       Plaintiff’s claims against [UMC] fail.

                           3.    Plaintiff makes no allegation that either of his
                       alleged abusers has a criminal record, and so he cannot
                       meet a condition precedent to pleading his claims under
                       N.C. Gen. Stat. § 1-17(e).

       (First emphasis added).

¶ 25         Similarly, in its motion to dismiss, TCH moved the trial court “for an order

       decreeing that the General Assembly’s 2019 amendments” to N.C. Gen. Stat. §§ 1-52

       and 1-56(b) “are unconstitutional as applied to this defendant[.]” (Emphasis added).

       In support of its motion to dismiss, TCH alleged, in pertinent part:

                           1.    Plaintiff’s claims are time barred and thus fail
                       as a matter of law. The General Assembly amended
                       portions of, inter alia, N.C. Gen. Stat[.] §§ . . . 1-52 and
                       1-56 in [the Act]. These statutory amendments purport
                       to revive civil claims that were otherwise time barred
                       under the preexisting statutes of limitation and repose.
      LAKINS V. THE WESTERN N.C. CONF. OF THE UNITED METHODIST CHURCH

                                  2022-NCCOA-337

                                 Opinion of the Court



                  2.     In this case, the General Assembly’s
               amendments to [N.C. Gen. Stat.] §§ 1-52 and 1-56(b),
               are unconstitutional only as applied to this defendant on
               the particular facts of this case because they contravene
               fundamental      state      substantive    due    process
               requirements enshrined in N.C. CONST. Art. 1, § 19
               and N.C. CONST. Art. IV, § 13(2).

                   3.     Specifically, under these portions of the North
               Carolina Constitution, [TCH] has a vested
               constitutional right to freedom from civil liability after
               an existing statutory limitation or repose period on
               claims has already expired. Here, the preexisting three-
               year limitation and ten-year repose periods applicable
               to [P]laintiff’s claims filed against [TCH] have long
               since expired. Even liberally construing the complaint,
               that pleading conclusively establishes that the events
               alleged therein occurred between 1970 and 1973. Such
               previously terminated civil liability cannot be revived
               now by an act of the General Assembly without
               violating North Carolina’s substantive due process
               protections, particularly when such revival attempts to
               reinstate claims against [TCH] that are almost fifty
               years old.

                  4.     Accordingly, [P]laintiff’s claims against
               [TCH] are barred by the applicable statutes of
               limitations and repose codified in N.C. Gen. Stat. §§ 1-
               52(5), (16), (19), and 1-56(a) prior to the enactment of
               the legislation which is subject to this applied state
               constitutional challenge.

                  WHEREFORE, [TCH] respectfully prays the Court
               for an order decreeing that the 2019 amendments to
               N.C. Gen. Stat. §§ 1-52 (Session Laws 2019-245 s. 4(b)[)]
               and 1-56(b) are unconstitutional as applied to [TCH] in
               this case . . . .

(Second and third emphases added).
              LAKINS V. THE WESTERN N.C. CONF. OF THE UNITED METHODIST CHURCH

                                            2022-NCCOA-337

                                           Opinion of the Court



¶ 26          In each of these motions to dismiss, Defendants repeatedly state that their

       constitutional challenges are as-applied. UMC argued that the relevant provisions “of

       the Act should be declared unconstitutional as applied to [UMC] under the facts as

       alleged in this case,” and specifically contended that “the Act reopens any statutes of

       limitations or repose to bring claims against the alleged abusers only for the assault

       and abuse, and not against third parties for ancillary claims[.]” (First emphasis

       added). UMC thus did not contend that the Act “is incapable of constitutional

       application in any context.” LeTendre, 259 N.C. App. at 534, 817 S.E.2d at 89 (citation

       omitted). Rather, UMC argued “against how [the Act] was applied in the particular

       context” of Plaintiff’s claims. Id. (citation omitted).

¶ 27          Similarly, TCH moved the trial court to dismiss on the grounds that the Act

       was “unconstitutional as applied to this defendant[.]” TCH further argued that the

       Act was “unconstitutional only as applied to this defendant on the particular facts of

       this case” and explained its specific objections to Plaintiff’s invocation of the Act as

       applied to the facts of this case. As with UMC, TCH plainly argued “against how [the

       Act] was applied in the particular context” of the present case and did not assert that

       the Act was “incapable of constitutional application in any context.” Id. (citation

       omitted).

¶ 28          Nevertheless, the trial court concluded that “[t]he constitutional challenges

       contained in [D]efendants[’] respective motions to dismiss under Rule 12(b)(6) raise
             LAKINS V. THE WESTERN N.C. CONF. OF THE UNITED METHODIST CHURCH

                                           2022-NCCOA-337

                                          Opinion of the Court



       facial challenges” to the Act. Yet in Cryan—which was released after the trial court

       entered its transfer order in this case and which opinion the court accordingly did not

       have the benefit of reviewing when it ruled on this issue—this Court reversed a trial

       court’s determination that a defendant had raised a facial challenge to N.C. Gen. Stat.

       § 1-17(e) where the defendant “d[id] not challenge the authority of the General

       Assembly to create disabilities as a means of extending the time during which a

       sufferer of sexual abuse may sue. Rather, [the d]efendant only challenge[d]

       subsection (e)’s application to claims that had already become time-barred prior to its

       enactment in 2019.” Cryan, 2021-NCCOA-612, ¶ 22.

¶ 29         Defendants urge us to conclude that the constitutional challenges raised in

       their motions to dismiss were as-applied challenges and not facial challenges.

       However, to the extent that this Court’s opinion in Cryan provides new and additional

       insight on this question of law, the proper disposition is for our Court to vacate the

       trial court’s order and remand for the trial court’s reconsideration in light of Cryan.

       See Blitz v. Agean, Inc., 197 N.C. App. 296, 312, 677 S.E.2d 1, 11 (2009) (“Where a

       ruling is based upon a misapprehension of the applicable law, the cause will be

       remanded in order that the matter may be considered in its true legal light.” (citation

       omitted)), disc. review and cert. denied, 363 N.C. 800, 690 S.E.2d 530 (2010).

       Accordingly, we vacate the trial court’s order and remand for reconsideration of

       Plaintiff’s motion to transfer in light of Cryan.
                LAKINS V. THE WESTERN N.C. CONF. OF THE UNITED METHODIST CHURCH

                                           2022-NCCOA-337

                                          Opinion of the Court



          IV.      UMC’s Rule 12(b)(1) Motion

¶ 30            Below, UMC moved to dismiss Plaintiff’s action pursuant to Rule 12(b)(1) for

       lack of subject-matter jurisdiction, but did not notice or schedule it for hearing. In its

       appellate brief to this Court, UMC explains that “for a judge or a jury to determine

       what, if any, employment relationship existed” between UMC and the individuals

       who Plaintiff alleges abused him as a minor, that judge or jury “will have to engage

       in examinations of The Book of Discipline, religious doctrine, doctrines and practices

       regarding ordination of clergy, Christian principles, and governing structures and

       processes of The United Methodist Church in 1970.”

¶ 31            Because the trial court declined to rule on UMC’s Rule 12(b)(1) motion, we

       express no opinion on the merits of UMC’s ecclesiastical-entanglement argument. As

       UMC acknowledges, the merits of this argument are “not the point at this juncture.”

       Rather, UMC merely argues on appeal that, as a challenge to the trial court’s subject-

       matter jurisdiction to even hear this action, its Rule 12(b)(1) motion is “not contingent

       upon the outcome of the challenge to the act’s facial validity.” Holdstock, 270 N.C.

       App. at 278, 841 S.E.2d at 315 (citation omitted). Accordingly, UMC argues that the

       trial court was required to resolve its Rule 12(b)(1) motion prior to transferring any

       portion of this matter pursuant to Rule 42(b)(4). We agree.

¶ 32            Once a trial court determines that a party has sufficiently raised a facial

       constitutional challenge in order to invoke the three-judge panel provisions, Rule
             LAKINS V. THE WESTERN N.C. CONF. OF THE UNITED METHODIST CHURCH

                                           2022-NCCOA-337

                                          Opinion of the Court



       42(b)(4) sets forth the procedure that the trial court must follow in transferring the

       facial challenge to a three-judge panel of the Wake County Superior Court. Under

       Rule 42(b)(4), the trial court “shall, on its own motion, transfer that portion of the

       action” raising the facial challenge “if, after all other matters in the action have been

       resolved, a determination as to the facial validity of an act of the General Assembly

       must be made in order to completely resolve any matters in the case.” N.C. Gen. Stat.

       § 1A-1, Rule 42(b)(4) (emphasis added).

¶ 33         Rule 42(b)(4) thus “requires [that] the transfer for the facial constitutional

       challenge should not happen until after a trial on the other unaffected claims in the

       lawsuit.” Hull v. Brown, 2021-NCCOA-525, ¶ 12 (citation and internal quotation

       marks omitted). “ ‘All other matters’ under Rule 42(b)(4) means ‘all matters that are

       not contingent upon the outcome of the challenge to the act’s facial validity.’ ”

       Holdstock, 270 N.C. App. at 278, 841 S.E.2d at 315 (citation omitted).

¶ 34         The ecclesiastical-entanglement doctrine is rooted in the First Amendment to

       the Constitution of the United States. “The Establishment Clause and the Free

       Exercise Clause of the First Amendment prohibit any ‘law respecting an

       establishment of religion, or prohibiting the free exercise thereof.’ ” Doe, 242 N.C.

       App. at 47, 776 S.E.2d at 34 (quoting U.S. Const. amend. I). “As applied to the states

       through the Fourteenth Amendment, the First Amendment also restricts action by

       state governments and the servants, agents and agencies, of state governments.” Id.
              LAKINS V. THE WESTERN N.C. CONF. OF THE UNITED METHODIST CHURCH

                                            2022-NCCOA-337

                                           Opinion of the Court



       (citation omitted). “As such, the civil courts of North Carolina are prohibited from

       becoming entangled in ecclesiastical matters and have no jurisdiction over disputes

       which require an examination of religious doctrine and practice in order to resolve

       the matters at issue.” Id. (citation and internal quotation marks omitted). This

       prohibition arises under both the Free Exercise and Establishment Clauses, as “(1)

       by hearing religious disputes, a civil court could influence associational conduct,

       thereby chilling the free exercise of religious beliefs; and (2) by entering into a

       religious controversy and putting the enforcement power of the state behind a

       particular religious faction, a civil court risks establishing a religion.” Id. at 48, 776

       S.E.2d at 34 (citation and internal quotation marks omitted).

¶ 35          Accordingly, the ecclesiastical-entanglement doctrine potentially implicates

       the subject-matter jurisdiction of the courts of this state in this case. It is a “universal

       principle as old as the law” that the proceedings of a court without subject-matter

       jurisdiction “are a nullity.” Burgess v. Gibbs, 262 N.C. 462, 465, 137 S.E.2d 806, 808

       (1964). “Put another way, subject[-]matter jurisdiction is the indispensable

       foundation upon which valid judicial decisions rest, and in its absence a court has no

       power to act.” 4U Homes & Sales, Inc. v. McCoy, 235 N.C. App. 427, 433, 762 S.E.2d

       308, 312 (2014) (citation and internal quotation marks omitted).

¶ 36          The issue of the trial court’s subject-matter jurisdiction over this case is “not

       contingent upon the outcome of the challenge to the act’s facial validity.” Holdstock,
             LAKINS V. THE WESTERN N.C. CONF. OF THE UNITED METHODIST CHURCH

                                           2022-NCCOA-337

                                          Opinion of the Court



       270 N.C. App. at 278, 841 S.E.2d at 315 (citation omitted). Instead, the issue of the

       facial challenge is arguably contingent upon the outcome of the Rule 12(b)(1) motion:

       if the trial court determines that UMC’s ecclesiastical-entanglement arguments have

       merit, the trial court has the “duty to take notice of the defect and stay, quash or

       dismiss the suit[,]” at least with respect to UMC. Burgess, 262 N.C. at 465, 137 S.E.2d

       at 808.

¶ 37         Further, Rule 42(b)(4) itself explicitly envisions Rule 12(b) motions as not being

       matters “contingent upon the outcome of the challenge to the act’s facial validity.”

       Holdstock, 270 N.C. App. at 278, 841 S.E.2d at 315 (citation omitted). Discussing the

       procedure for “all matters other than the challenge to the act’s facial validity[,]” Rule

       42(b)(4) states:

                    For a motion filed under Rule 11 or Rule 12(b)(1) through
                    (7), the original court shall rule on the motion, however, it
                    may decline to rule on a motion that is based solely upon
                    Rule 12(b)(6). If the original court declines to rule on a Rule
                    12(b)(6) motion, the motion shall be decided by the three-
                    judge panel.

       N.C. Gen. Stat. § 1A-1, Rule 42(b)(4).

¶ 38         “Under the doctrine of expressio unius est exclusio alterius, when a statute lists

       the situations to which it applies, it implies the exclusion of situations not contained

       in the list.” Cooper v. Berger, 371 N.C. 799, 810, 822 S.E.2d 286, 296 (2018) (citation

       omitted). Rule 42(b)(4) specifically authorizes the trial court to decline to rule on a
             LAKINS V. THE WESTERN N.C. CONF. OF THE UNITED METHODIST CHURCH

                                            2022-NCCOA-337

                                          Opinion of the Court



       motion that is based solely upon Rule 12(b)(6), in which case, “the motion shall be

       decided by the three-judge panel.” N.C. Gen. Stat. § 1A-1, Rule 42(b)(4). By

       implication, however, Rule 42(b)(4) does not authorize a trial court to decline to rule

       on a Rule 12(b)(1) motion, as the trial court did here. See id.

¶ 39         The trial court has neither heard nor ruled on UMC’s Rule 12(b)(1) motion to

       dismiss for lack of subject-matter jurisdiction; instead, the present appeal is from the

       trial court’s order on Plaintiff’s motion to transfer Defendants’ motions to dismiss.

       However, when the trial court concluded that Defendants sufficiently raised facial

       challenges to warrant the invocation of the three-judge panel provisions, under the

       order of operations established by Rule 42(b)(4) and this Court’s precedents in Hull

       and Holdstock, the trial court should have ruled on UMC’s Rule 12(b)(1) motion prior

       to ordering any transfer. See Hull, 2021-NCCOA-525, ¶ 12; Holdstock, 270 N.C. App.

       at 278, 841 S.E.2d at 315.

                                             Conclusion

¶ 40         For the foregoing reasons, we vacate the trial court’s transfer order and

       remand this case to the trial court for reconsideration of Plaintiff’s motion to transfer,

       in light of Cryan. On remand, the trial court shall also consider UMC’s Rule 12(b)(1)

       motion to dismiss as a threshold issue with regard to UMC.

             VACATED AND REMANDED.

             Judges COLLINS and CARPENTER concur.